Title: From Alexander Hamilton to James McHenry, 25 September 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir,
            New York Sepr. 25. 1799
          
          Agreeably to the authority Contained in your letter of the third inst. I have concluded upon a station at Green Brook for the Winter Quarters of the 11th. 12th and 13th regiments, and shall immediately instruct Col Ogden to finish the purchase of the fee simple at the price last mentioned, (50 dollars pr. acre) disembarrassed  if possible of the right of preemption which is Claimed by the owners. The quantity is estimated at ninety acres. The site, as you will see in one of the letters here with sent to Col Ogden is on Green brook a stream emptying into the Raritan 66 miles from Philadelphia, 30 from N York, 15 from Elizabeth Town, 12 from Amboy, 9 from New Brunswick, five from Bound brook. There is wood on the Premises sufficient for hutting the three regiments, and more than sufficient for fuel for their use during the Winter. An ample supply of fuel for their use may be had in the vicinity. The spot itself and the surrounding country are healthy, and the latter plentiful and agreeable. The access for every species of supply easy. The position for a summer encampment will be in every respect particularly eligible.
          Oeconomy is certainly promoted by preferring it to Carlisle, as the enclosed rough estimate will shew, and I beleive all the details considered is equally consulted by selecting it among all the stations in New Jersey—
          If we can do as well elsewhere I think we shall be fortunate
          The enclosed letters will give you more particular information. Being originals you will oblige me by causing them to be returned.
          With great respect
          
            
              
                From Col Ogden
                Sepr. 24th—99
              
              
                From do
                Augt. 30—99
              
            
            From Wm Colefax Esr. enclosing an estimate of the expence for cantonments for three regiments Sepr. 18. 99
            
              
                From Col Ogden
                Sepr. 8th 99
              
              
                From do—
                Augt 31st. 99
              
              
                From do—
                Sepr. 20th—99
              
            
          
          Secretary of War
        